t c memo united_states tax_court frank j blangiardo petitioner v commissioner of internal revenue respondent docket no filed date frank j blangiardo pro_se christopher d davis and monica e koch for respondent memorandum opinion jacobs judge this matter is before the court on respondent’s motion for partial summary_judgment filed date under rule respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 a notice_of_deficiency was issued to petitioner on date and petitioner timely petitioned this court requesting a redetermination of respondent’s determinations the deficiency was based on numerous adjustments the parties filed a stipulation of settled issues on date resolving most of the issues the remaining issues are whether petitioner had a taxable capital_gain of dollar_figure from the sale of residential property property a on date and whether petitioner is liable for the sec_6662 accuracy-related_penalty respondent’s motion brings forward two subissues relating to the first of the aforesaid remaining issues whether petitioner’s sale of property a and subsequent purchase of unimproved land qualifies as a deferred_exchange under sec_1031 and whether petitioner may increase his basis in property a by the amounts of property settlement payments he made to two former spouses incident_to_divorce unless otherwise indicated all section references are to the internal_revenue_code in effect for the year involved and all rule references are to the tax_court rules_of_practice and procedure background the following facts are not in dispute and are derived from the pleadings the parties’ motion papers and the supporting exhibits attached thereto the facts are stated solely for purposes of deciding the motion before us see 110_tc_140 98_tc_518 aff’d 17_f3d_965 7th cir at the time petitioner filed his petition he resided in new york on date while married to his first wife petitioner purchased property a for dollar_figure petitioner and his first wife later divorced and on date they entered into a stipulation of settlement to equitably distribute their marital property pursuant to the stipulation of settlement petitioner’s first wife agreed to waive any and all interests she had in property a in exchange for dollar_figure petitioner later remarried petitioner and his second wife divorced on date they entered into a stipulation incident to their divorce whereby petitioner paid dollar_figure to his second wife as payment for any and all claims she had or might have against him petitioner sold property a on date for dollar_figure on date petitioner purchased a parcel of vacant land property b for dollar_figure petitioner maintains that property a was held for business use and claims he carried out a sec_1031 deferred_exchange with his son an attorney acting as an intermediary with regard to the transactions respondent rejected petitioner’s claim and determined that petitioner had taxable gain from the sale of property a as follows sale price basis sec_121 exclusion taxable gain dollar_figure -big_number -big_number big_number in addition to his claim that the gain from the sale of property a should be deferred pursuant to sec_1031 petitioner asserts that the gain from any sale is less than the amount determined by respondent because his basis in property a should be increased by the amounts dollar_figure plus dollar_figure totaling dollar_figure paid to his former spouses incident_to_divorce discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 respondent rejected petitioner’s claim that the gain from the sale of property a should be deferred pursuant to sec_1031 for two alternative reasons petitioner failed to use a qualified_intermediary when exchanging the properties at issue and petitioner did not hold property a for productive use in a trade_or_business or for investment nor did he hold the land purchased property b for productive use in a trade_or_business or for investment respondent’s motion addresses only the first of these alternative reasons we may grant full or partial summary_judgment where there is no genuine dispute of any material fact and a decision may be rendered as a matter of law rule b sundstrand corp v commissioner t c pincite the moving party bears the burden of proving that no genuine dispute of material fact exists and we view all factual materials and inferences drawn from them in the light most favorable to the nonmoving party 477_us_242 sundstrand corp v commissioner t c pincite 85_tc_812 the nonmoving party cannot rest upon the allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine dispute for trial sundstrand corp v commissioner t c pincite dahlstrom v commissioner t c pincite if there exists any reasonable doubt as to the facts the motion must be denied sundstrand corp v commissioner t c pincite citing 78_tc_412 respondent raises two arguments in his motion for partial summary_judgment that the sale of property a and the acquisition of property b did not constitute a valid sec_1031 deferred_exchange because petitioner failed to use a qualified_intermediary and that petitioner improperly increased his basis in property a by the amounts totaling dollar_figure he paid to his former spouses in connection with the respective divorce settlements neither party raises any factual disputes regarding the two sub-issues before us thus resolution of each subissue is ripe for summary_judgment i sec_1031 exchange sec_1031 provides an exception from the general_rule that gain_or_loss is recognized from the sale_or_exchange of property see sec_1 a - a income_tax regs under sec_1031 no gain_or_loss is recognized if property held for productive use in a trade_or_business or for investment the relinquished_property is exchanged solely for property of a like_kind the replacement_property that is to be held either for productive use in a trade_or_business or for investment purposes in order to be treated as like-kind_property the replacement_property must be identified within days from the date on which the taxpayer transfers the relinquished_property and the replacement_property must be received before the earlier of days after the date on which the taxpayer transfers the relinquished_property or the due_date for the transferor’s tax_return for the taxable_year in which the transfer of the relinquished_property occurs sec_1031 such a nonsimultaneous_exchange is referred to as a deferred_exchange sec_1_1031_k_-1 income_tax regs governs the treatment of deferred exchanges under sec_1031 in order to constitute a deferred_exchange the transaction must be an exchange ie a transfer of property for property as distinguished from a transfer of property for money sec_1_1031_k_-1 income_tax regs sec_1_1031_k_-1 income_tax regs provides a transfer of relinquished_property in a deferred_exchange is not within the provisions of sec_1031 if as part of the consideration the taxpayer receives money or other_property sec_1_1031_k_-1 income_tax regs provides four safe harbors for taxpayers who do not meet this requirement allowing them to sell property while still enjoying the nonrecognition benefits of sec_1031 petitioner asserts he qualifies for one of the safe harbors sec_1_1031_k_-1 income_tax regs provides that if a taxpayer uses a qualified_intermediary then the taxpayer’s transfer of relinquished_property and subsequent receipt of like-kind replacement_property will be treated as an exchange and the taxpayer essentially will not be treated as if he she were in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property a qualified_intermediary must satisfy a number of requirements including the requirement that he she not be a disqualified_person sec k -1 g iii income_tax regs the term disqualified_person includes an agent of the taxpayer at the time of the transaction such as the taxpayer’s employee attorney accountant investment banker or broker or real_estate agent within the two-year period ending on the date of the transfer of the first of the relinquished properties sec_1 k income_tax regs persons who bear a relationship described in sec_267 eg family members including ancestors and lineal_descendants are also disqualified persons sec_1 k income_tax regs petitioner acknowledges that there was no direct exchange of like-kind_property property a was sold and property b was purchased with proceeds from the sale of property a petitioner also acknowledges that the intermediary used in the transaction was his son however petitioner asserts that he meets the requirements of the regulation’s safe_harbor because his son is an attorney the funds from property a were held in an attorney trust account and the real_estate documents refer to the transaction as a sec_1031 exchange we do not accept petitioner’s argument the regulation is explicit a lineal descendant is a disqualified_person and the regulation makes no exception based on his her profession consequently petitioner’s disposition of property a and subsequent acquisition of property b is not a deferred_exchange within the purview of sec_1031 and he must recognize income on the gain from the sale of property a ii petitioner’s basis_adjustment in the notice_of_deficiency respondent determined that petitioner’s basis in property a was dollar_figure petitioner disputes this determination asserting that the two payments he made to his former spouses in connection with his divorces should be included in the property’s basis sec_1041 provides that no gain_or_loss is recognized on the transfer of property from one spouse to another or to a former spouse but only if the transfer is incident to a divorce sec_1041 provides that in the case of any transfer of property described in sec_1041 the transferee’s basis in the transferred property is the same as the transferor’s adjusted_basis sec_2 petitioner asserts that he also made several capital improvements to property a which increased his basis in the property by additional_amounts this argument involves facts in dispute and is therefore not appropriate for summary_judgment in general sec_1041 is effective for transfers after date in taxable years ending after that date see deficit_reduction_act_of_1984 pub_l_no sec_421 stat pincite continued b provides that for federal_income_tax purposes such transfers are treated as gifts see 98_tc_368 a transfer will be treated as incident to a divorce if the transfer occurs within one year after the parties cease to be married or is related to a divorce sec_1041 this nonrecognition rule applies whether the transfer is for the relinquishment of marital rights for cash or other_property for the assumption_of_liabilities in excess of basis or for other consideration and is intended to apply to any indebtedness which is discharged balding v commissioner t c pincite thus uniform federal_income_tax consequences will apply to these transfers notwithstanding that the property may be subject_to differing state property laws id the regulations provide specific guidance regarding such a transfer of property sec_1_1041-1t q a-10 temporary income_tax regs fed reg date provides that the transferor_of_property under sec_1041 recognizes no gain_or_loss on the transfer even if the transfer was in exchange for the release_of_marital_rights or other consideration regardless of continued prior_law provided that the transfer of appreciated_property incident to a divorce resulted in the recognition of gain to the transferor and the transferee received a basis equal to the asset’s fair_market_value at the time of transfer 90_tc_200 whether the property is separately owned or is a division of community_property concomitantly sec_1_1041-1t q a-11 temporary income_tax regs supra provides that the transferee of property recognizes no gain_or_loss upon the receipt of the transferred property it continues in all cases the basis of the transferred property in the hands of the transferee is the adjusted_basis of such property in the hands of the transferor immediately before the transfer even if the transfer is a bona_fide sale the transferee does not acquire a basis in the transferred property equal to the transferee’s cost the fair_market_value this carryover_basis rule applies whether the adjusted_basis on the transferred property is less than equal to or greater than its fair_market_value at the time of the transfer petitioner acknowledges that the dollar_figure of payments he made to his former spouses were in connection with his divorces in the context of the exchange transactions between petitioner and his ex-spouses petitioner is the transferee of whatever interests his ex-spouses had in property a and each ex- spouse is the transferor of that interest petitioner’s first former spouse released her claim to the interest she had in property a in exchange for a dollar_figure settlement payment and his second former spouse released her claims against him for an dollar_figure settlement payment petitioner asserts that respondent is incorrect in treating these transactions as gifts but sec_1041 clearly provides that these transfers are treated as gifts and sec_1041 provides that the basis of the transferee of the property is the same as the adjusted_basis of the transferor consequently petitioner may not increase his basis in property a by dollar_figure of settlement payments see stilz v commissioner tcmemo_1999_ see also godlewski v commissioner t c pincite to reflect the foregoing an appropriate order will be issued granting respondent’s motion for partial summary_judgment
